DETAILED ACTION

The amendments filed on 11/30/2020 have been entered. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Puntar et al. (US 4478279) and Bode (US 4907649)

Regarding claim 1, Puntar discloses a system for controlling fluid flow inside a tubular (S) in a wellbore (fig 1), comprising: a tubular (S) having an internal bore (O)(fig 1), wherein the tubular comprises a latch profile (latch profile between 11 and 18 on inner surface of tubular S, fig 1) on an inner surface of the tubular (fig 1); a receiver (14) comprising a proximal end (upper end of 14, fig 1) and a distal end (lower end of 14, fig 1) below the proximal end in a downward direction (fig 1), and positioned in the internal bore of the tubular at the latch profile (fig 1 shows 14 positioned in the internal bore O of tubular S between 11 and 18), wherein the tubular  and the receiver form a unit for insertion into the wellbore (see fig 1, col 2 lines 60-62 discloses that receiver sub S 
Puntar is silent regarding the fact that internal taper is located at a distal end of the receiver and that the external taper is located at the distal end of the float valve. Puntar and Bode disclose similar downhole tool used to control fluid flow in a well. 
Bode teaches the use of internal taper (67, 68) is located at a distal end of the receiver (64) (fig 4, fig 5) and that the external taper (81) is located at the distal end of the float element (72) (fig 4, fig 5).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Puntar and Bode before him or her, to modify the location of the internal and external taper disclosed by Puntar to include the placement of the inner and outer taper at a distal end of the receiver and the float valve, 
Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In this court case, claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device. In the current application, shifting the position of the tapers will not modify the operation of the float valve system. 

Regarding claim 2, Puntar further discloses that the tubular is a coupling between two segments of a casing string or a drill string (see Fig. 1; col. 2, In. 24-28 - 'The receiver sub S has upper and lower helical threaded ends 10 and 12, respectively, for connecting the receiver sub S in the conventional rotary drill string (not illustrated) at a desired location in the usual manner to form a portion thereof).

Regarding claim 4, Puntar further discloses that an external surface of the receiver comprises a first groove (groove containing O-ring 21, fig 1) and a second groove (groove in sleeve 14 containing ring 16, fig 1), wherein the first groove comprises a seal (21) for sealing the receiver with the tubular (fig 1), and wherein the second groove comprises a locking ring (16) for locking the receiver in a position within the tubular (fig 1, col 3, lines 1-5 discloses that ring 16 is used to secure sleeve 14 on sub S).

Regarding claim 5, Puntar further discloses that an inner surface of the latch profile comprises an indentation (18) for receiving a portion of the locking ring (fig 1).

Regarding claim 6, Puntar further discloses that an inner surface of the latch profile comprises a no-go shoulder (11) for preventing the receiver from moving past the no-go shoulder (fig 1).

Regarding claim 7, Puntar discloses that the external surface of the float valve comprises a first recess (see unmarked first recess on external surface of valve body B defined longitudinally between anti-extrusion ring 58 and upper surface of nose member 30, Fig. 1) and a second recess (see unmarked second recess on external surface of valve body B defined longitudinally directly below retaining ring 38, Fig. 1), wherein the first recess comprises a seal (deformable sealing or packing element 56, Fig. 1) for sealing the float valve with the receiver (col. 4, In. 61-67 - The valve body B carries a sealing means on its exterior surface immediately above the threads engagement at 32 and below the main body portion 36. The resiliently deformable sealing or packing element 56 forms a flow blocking seal between the landing sleeve 14 of the receiver sub S and the body B of the valve apparatus A to preclude passage of fluid therebetween1), and wherein the second recess comprises a latch ring (valve securing slip ring 42, Fig. 1) for locking float valve in a position within the receiver (col. 3, In. 55-57 -'. a valve securing slip ring 42 having a plurality of downwardly extending securing elements or members 42a.').

Regarding claim 8, Puntar further discloses an inner surface of the receiver comprises an indentation (annular shoulder 22a, Figs. 1,3) for receiving a portion of the latch ring (see Figs. 1-3; col. 3, In. 55-66 - 'a valve securing ship ring 42 having a plurality of downwardly extending securing elements or members 42a cantilevered therefrom. Each of the radially flexible securing elements 42a has an upper end 42b secured to the movable slip ring 42 and an outwardly and downwardly located enlarged second or latching end 42c. As best illustrated in FIG. 3, each of the enlarged latching ends 42c forms an upwardly facing annular surface valve latching shoulder portion 42d for engaging the downwardly facing annular shoulder 22a (FIG. 3) when in the radially expanded securing position illustrated in FIG. V).

Regarding claim 9, Puntar discloses a method of controlling fluid flow inside a tubular in a wellbore, comprising:
positioning a receiver (landing sleeve 14, Fig. 1) within an internal bore (bore O, Fig. 1) of a tubular (tubular receiver sub S, Fig. 1) at a latch profile (see latch profile defined by internal bore O of tubular receiver sub S longitudinally between annular recess 18 and annular shoulder 11, Fig. 1) on an inner surface of the tubular (see how annular recess 18 is formed on the inner surface of tubular receiver sub S, Fig. 1; col. 3, In. 3-4 - 'annular recess 18 formed in the receiver sub S.'; col. 6, In. 6-9 - 'In the use and operation of the present invention, the receiving sub S is assembled in the manner indicated with the replaceable landing nipple 14 operably secured therein by radially expanding detent apparatus 16'), wherein the receiver comprises a proximal end (upper 
coupling the tubular, with the receiver positioned therein, to a segment of a casing string or a drill string (see Fig. 1; col. 2, In. 24-28 - 'The receiver sub S has upper and lower helical threaded ends 10 and 12, respectively, for connecting the receiver sub S in the conventional rotary drill string (not illustrated) at a desired location in the usual manner to form a portion thereof);
inserting the tubular, coupled to the segment of the casing string or the drill string, into the wellbore (col. 6, In. 11-13 -' The receiving sub S is made up in the drill string in the conventional manner and forms a portion of the rotary string during drilling operations'); 
subsequently dropping a float valve (valve body B, Fig. 1) into the wellbore and the receiver (col. 6, In. 14-19 - 'When the driller desires to control undesired fluid flow conditions, the valve apparatus A is placed in the bore of the drill string at the surface and enabled to move to the receiver sub S either by the force of gravity or more typically pumped down the drill string by the use of the drilling fluid circulation pumps'), wherein the float valve comprises a proximal end (upper end of B, fig 1) and a distal end (lower end of B, fig 1), and  an external taper (outer annular shoulder 36a, Fig. 1) at an external surface of the float valve, and wherein the external taper abuts the internal 
Puntar is silent regarding the fact that internal taper is located at a distal end of the receiver and that the external taper is located at the distal end of the float valve. Puntar and Bode disclose similar downhole tool used to control fluid flow in a well. 
Bode teaches the use of internal taper (67, 68) is located at a distal end of the receiver (64) (fig 4, fig 5) and that the external taper (81) is located at the distal end of the float element (72) (fig 4, fig 5).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Puntar and Bode before him or her, to modify the location of the internal and external taper disclosed by Puntar to include the placement of the inner and outer taper at a distal end of the receiver and the float valve, respectively as taught by Bode in order to allow easier access during maintenance and wear evaluation.
Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In this court case, claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the 


Regarding claim 11, Puntar further discloses that the receiver is positioned within the internal bore of the tubular via a locking ring (detent ring 16, Fig. 1) on an external surface of the receiver (see how detent ring is located on an external surface of landing sleeve 14, Fig. 1), wherein the locking ring engages with an indentation at the latch profile of the tubular (col. 3, In. 1-5 - 'radially expansible detent ring assembly 16 is received and radially expanded within an annular recess 18 formed in the receiver sub S for releasably securing the landing sleeve 14 within the receiver sub S during operation’).

Regarding claim 12, Puntar further discloses sealing the receiver within the tubular via a seal (O-ring 21, Fig. 1) between the receiver and the tubular (col. 3, In. 5-8 - 'The replaceable landing sleeve 14 is sealed to the outer tubular receiver sub S by longitudinally spaced O-rings 20 and 21').

Regarding claim 13, Puntar further discloses sealing the float valve within the receiver via a seal (deformable sealing or packing element 56, Fig. 1) between the float valve and the receiver (col. 4, In. 61-67 - 'The valve body B carries a sealing means on its exterior surface immediately above the threads engagement at 32 and below the main body portion 36. The resiliently deformable sealing or packing element 56 forms a 

Regarding claim 14, Puntar further discloses locking the float valve within the receiver via a latch ring (valve securing slip ring 42, Fig. 1) on the float valve, wherein a portion of the latch ring is received in an indentation (annular shoulder 22a, Figs. 1, 3) on an inner surface of the receiver (see Figs. 1-3; col. 3, In. 55-66 - 'a valve securing ship ring 42 having a plurality of downwardly extending securing elements or members 42a cantilevered therefrom. Each of the radially flexible securing elements 42a has an upper end 42b secured to the movable slip ring 42 and an outwardly and downwardly located enlarged second or latching end 42c. As best illustrated in FIG. 3, each of the enlarged latching ends 42c forms an upwardly facing annular surface valve latching shoulder portion 42d for engaging the downwardly facing annular shoulder 22a (FIG. 3) when in the radially expanded securing position illustrated in FIG. 5).

Regarding claim 16, Puntar further discloses retrieving the float valve after the float valve is dropped into the receiver (Abstract - The valve apparatus is installed and retrieved from a subsurface receiver sub connected in the drill string by movement through the bore of the drill string').

Regarding claim 17, Puntar further discloses that the float valve is retrieved via a retrieving tool on a wireline (Abstract - 'A wireline retrieving tool is used to release the .

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Puntar et al. (US 4478279) and Bode et al. (US 4907649) as applied to claims 1 and  above, and further in view of Garrison et al. (WO2016133500).

Regarding claim 3 and 15, the combination of Puntar and Bode is silent regarding the fact that the float valve is a ball-and-flapper valve. Puntar and Bode disclose similar downhole apparatus used to control fluid flow. 
Garrison teaches a system for controlling fluid flow inside a tubular in a wellbore (completion string 128, Fig. 1) that utilizes a ball-and-flapper valve (para [0017] - 'Exemplary downhole devices that may be included in the completion string 128 include but 15 are not limited to ball valves (e.g., fluid saver, mechanical ball valve, etc.), flapper valves, and any combination thereof).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Puntar, Bode and Garrison before him or her, to modify the apparatus and method disclosed by the combination of Puntar and Bode to include the ball-and-flapper valve as taught by Garrison in order to allow for more effective stoppage of backflow during a drilling operation.



Response to Arguments

Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/DA/
02/26/2021